Exhibit 10.1

GRANT AGREEMENT

Amgen Inc., a Delaware corporation with its corporate office in Thousand Oaks,
California (“Amgen”), agrees to make the grant (the “Grant”) described in this
Grant Agreement (this “Agreement”) to Reed College, 3203 SE Woodstock Blvd.,
Portland, Oregon, 97213, a not for profit educational institution (“Recipient”),
and Recipient agrees to accept such Grant, in accordance with the terms and
conditions of this Agreement.

1. TERM: This Agreement is effective on the date of the signature of an
authorized representative of Amgen below (the “Effective Date”).

2. GRANT PURPOSES: Recipient will use the Grant for the purposes described on
Exhibit A of this Agreement (the “Grant Purposes”).

3. GRANT AMOUNT: Amgen will make the Grant in the amount of $3,000,000 promptly
after this Agreement is fully executed. Recipient understands that Amgen has no
obligation to provide other support for the Grant Purposes or any other purpose.

4. RECIPIENT’S TAX STATUS; ACKNOWLEDGMENT: Recipient represents and warrants to
Amgen that it has been recognized by the Internal Revenue Service as a
tax-exempt organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended. Recipient provided no goods or services to Amgen or
any of its affiliates, subsidiaries, officers or directors in exchange for the
Grant.

5. ENTIRE AGREEMENT; COUNTERPARTS; FACSIMILE SIGNATURES; SEVERABILITY; WAIVER:
This Agreement, including Exhibit A, which is hereby incorporated by reference
herein, sets forth the entire understanding with respect to the subject matter
hereof and all other oral and written agreements or correspondence relating to
the subject matter hereof are superseded by this Agreement. This Agreement may
be executed in two counterparts, each of which shall be deemed an original, but
both of which together shall constitute one and the same instrument. Copies of
signatures sent by facsimile transmission shall be deemed to be originals for
purposes of execution and proof of this Agreement. If any provision of this
Agreement shall be held to be illegal, invalid or unenforceable under present or
future laws, such provisions shall be fully severable, this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement; and, the remaining provisions of
this Agreement shall remain in full force and effect. The waiver by either party
of a breach of or a default under any provision of this Agreement shall not be
effective unless in writing and shall not be construed as a waiver of any
subsequent breach of or default under the same or any other provision of this
Agreement, nor shall any delay or omission on the part of either party to
exercise or avail itself of any right or remedy that it has or may have
hereunder operate as a waiver of any right or remedy.

6. NO LIABILITY: Recipient shall indemnify, defend and hold Amgen, its
affiliates, subsidiaries, successors and assigns, officers, directors, employees
and agents (the “Indemnified Parties”) harmless from and against any and all
liability to any third party for or from loss, damage or injury to persons or
property in any manner arising out of or incident to the performance of this
Grant Agreement, the planning, acquiring, constructing, equipping or use of



--------------------------------------------------------------------------------

the project(s) funded by the Grant or the planning, arranging, implementing,
sponsoring or conducting of any program or activity related to the Grant by
Amgen. In no case shall any of the Indemnified Parties be liable to Recipient or
any third party for consequential damages. The Indemnified Parties shall have no
liability for any debts, liabilities, deficits or cost overruns of Recipient. It
is expressly understood by the parties that no director, member, officer,
employee or other representative of Amgen shall incur any financial
responsibility or liability of any kind or nature whatsoever in connection with
this Grant Agreement or any subsequent agreement between the parties regarding
the subject matter hereof. The parties agree that the liability of Amgen
hereunder shall be limited to the payment of the Grant pursuant to the terms and
conditions of this Grant Agreement and that Amgen shall have no other duty or
obligation to Recipient or any other person. The provisions of this Section 6
shall survive the expiration or sooner termination of this Grant Agreement.

This Agreement is executed on behalf of Amgen and Recipient as follows:

 

AMGEN INC.     REED COLLEGE By:   /s/ Brian McNamee     By:   /s/ John R. Kroger
Title:     Senior Vice President, Human Resources     Title:     President Date:
    December 3, 2012     Date:     November 14, 2012

 

2



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL TERMS AND CONDITIONS

 

1. Grant Purposes. Recipient will use the Grant to establish an endowed chair at
Reed College in accordance with the terms of this Agreement. To the extent that
there is any conflict between the terms of this Agreement and any Recipient
policies, the terms of this Agreement shall prevail. The endowed chair
professorship will be named the “Amgen/Roger M. Perlmutter Chair in Chemical
Biology.” The Grant shall be used to fully fund the endowed chair’s salary,
benefits, sabbatical expenses, related capital expenses and special
discretionary research fund. In the event that such endowed chair is fully
funded, available excess income, if any, not required to fund the endowed chair
may be used towards the needs of the Chemistry and Biology departments at the
Recipient.

 

2. Restrictions as to uses of the Grant Proceeds. Recipient will use the full
amount of the Grant proceeds solely for the Grant Purposes. The fund shall
include the grant made pursuant to this Agreement and any other sums or property
which hereafter may be transferred to Recipient by Amgen or any other person for
inclusion in the fund and accepted by Recipient for inclusion in the fund, and
all undistributed income from all such property. Recipient will repay any
portion of the Grant proceeds which are not used for the Grant Purposes.

 

3. Compliance. Recipient will, and will cause its employees, other agents and
contractors (collectively, “Recipient Personnel”) to, perform this Agreement in
accordance with all federal, state and local laws applicable to Recipient or
Amgen. Recipient and Amgen agree that: no portion of the Grant is intended,
directly or indirectly, to compensate Recipient or Recipient Personnel for
purchasing, ordering, prescribing, using or recommending Amgen’s products or
services; neither Recipient nor any of the Recipient Personnel is required to
purchase, use, prescribe, order or recommend Amgen’s products or services as a
condition of this Agreement.

 

4. Representations and Warranties. Recipient represents and warrants that
Recipient is not: (a) excluded from Federal Health Care Programs (42 U.S.C.
Section 1320a-7b(f)); (b) debarred from federal or state procurement or
nonprocurement programs; or (c) designated as a Specially Designated National or
Blocked Person by the Office of Foreign Asset Control of the U.S. Department of
the Treasury;

 

5. Recordkeeping. Recipient agrees to maintain its books and records in such a
way that the Grant proceeds will be shown separately on Recipient’s books.
Recipient will maintain records of its expenditures in furtherance of the Grant
Purposes adequate to identify the use of the proceeds for the Grant Purposes.
Recipient will make its books and records available to Amgen at reasonable
times.

 

6. Reports to Amgen. At Amgen’s request, Recipient will supply Amgen with a
report based upon the records of Recipient showing the use of the Grant proceeds
in accordance with this Agreement.

 

3



--------------------------------------------------------------------------------

7. Publicity. Amgen shall have the right to approve all publicity, press events,
and promotional and advertising materials relating to the Grant and the
project(s) funded by the Grant in advance of publication or occurrence and
Recipient shall submit to Amgen any proposed materials for approval prior to
their release. Recipient shall have no right to use any symbol, logo, trade name
or trademark of Amgen without advance written consent from Amgen. Amgen may, in
its discretion, also publish and distribute promotional materials relating to
the Grant and the project(s) funded by the Grant.

 

8. Choice of Law / Jurisdiction. This Agreement and the fund created by this
Agreement shall be administered in and under the laws of the State of
California, and this Agreement and the validity thereof shall be governed by and
construed in accordance with the laws of the State of California. The California
courts (state and federal), only, will have jurisdiction of any controversies
regarding this Agreement; any action or other proceeding which involves such a
controversy will be brought in those courts in Los Angeles County, and not
elsewhere. The substantially successful or substantially prevailing party shall
be entitled to recover reasonable attorney(s)’ fees and other costs,
specifically including expert witness fees, incurred in the event any legal
action and/or other proceeding is brought for the enforcement of this Agreement
for any alleged dispute, breach, default or misrepresentation.

 

4